DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (US 20090042253) in view of Dionne (US 20120328477) and/or Stuckart (US 5164094), and further in view of Russo (US 5503750) and Lipkens (US 20150176001).
	With respect to claim 1, Hiller discloses an apparatus for cell cultivation comprising a bioreactor in communication with a crossflow filter device, wherein an outlet of the bioreactor is connected to the filter device.  This is shown in Fig. 1 and described in at least paragraphs [0055]-[0063].  Paragraph [0055] states that the filter 
	Dionne discloses an acoustic standing wave cell separator (see Fig. 7A) configured to separate cells out of a culture fluid.  At least paragraphs [0041]-[0049] describe how ultrasound sources (Figure 4:415) create an acoustic radiation force configured to isolate cells of a certain type, such as algae.  From Fig. 7A, is apparent that the acoustic standing wave cell separator includes a first end 425 having a media outlet and an opposite second end having a cell concentrate outlet.  Paragraph [0042] additionally states that mirrors (i.e. “reflectors”) are provided for stabilizing acoustic standing waves.  Furthermore, Dionne shows in Fig. 4 how at least two cell separators may be directly connected in series (i.e. the outlet of the acoustic standing wave cell separator 405 is directly connected to a sedimentation tank 430).  
	Stuckart discloses an acoustic standing wave cell separator (Figure 1:1) configured to separate cells out of a culture fluid.  At least column 7, line 11 to column 8, line 43 describes how at least one ultrasound source (Figure 2a:4) creates an acoustic radiation force configured to precipitate cells suspended in a liquid.  Stuckart further 
	Before the effective filing date of the claimed invention, it would have been obvious to include an acoustic standing wave cell separator in the Hiller system downstream from the bioreactor and upstream from the filter device.  Dionne and Stuckart each show how acoustic standing wave cell separators may be used to effectively remove cells from a liquid, which is exactly what Hiller is interested in doing.  One of ordinary skill would have understood that the provision of an acoustic standing wave cell separator (in addition to the filter) would allow for a more complete isolation and recovery of cells by producing a secondary and duplicative mechanism for capturing cells.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.  In making this modification, one of ordinary skill would have recognized that cell concentration from the acoustic standing wave cell separator and the crossflow filter device should both together be recycled to the bioreactor given that Hiller expressly states that all concentrated cell materials can/should be returned to the bioreactor (see paragraph [0056] “As a result of filtration, substances (e.g., waste products, cell debris, etc.) that are small enough to pass through the filter membrane (e.g., MF or UF device), i.e., permeate, can be discarded. Substances that are too large to pass through the filter (e.g., cells, proteins of a certain size, etc.), i.e., retentate, will be retained and, optionally, returned to the bioreactor”).  One of ordinary skill would have recognized that the addition of an acoustic standing wave cell separator to the Hiller recycle stream would have allowed on to produce a more concentrated cell fluid, including                         
                            x
                        
                    1010 CFU/mL. 
	Hiller and Dionne/Stuckart still differ from Applicant’s claimed invention because although each reference teaches a recycle line to return cell retentate to a bioreactor, the cited art does not expressly teach that cell concentrates from each cell separator (filter device, acoustic standing wave cell separator) are returned together to the bioreactor.
	Russo discloses a system for recovering components in a bioreactor product stream.  Russo teaches that a plurality of filters (Figure 2B:1NF, 2NF) are provided in series.  A permeate stream from the first filter is directed to an inlet of the second filter via line 1NFP.  The retentate stream 1NFR from the first filter and the retentate stream 2NFR from the second filter are returned together back to the fermenter via a common recycle line.  This show in Fig. 2B.  Furthermore, Fig. 1 shows another example of a plurality of filters 21 that share a common return line 21R.
	Before the effective filing date of the claimed invention, it would have been obvious to recirculate the cell retentate streams of both the filter device and the acoustic standing wave cell separator together when using the system of Hiller (as modified by Dionne/Stuckart).  As evidenced by Russo, it is known in the art to combine retentate streams from a plurality of downstream separators so that they are returned together back to a fermenter.  One of ordinary skill would have found this desirable because it would reduce the number of fluid lines required, thereby minimizing complexity and expense.  
prima facie obvious, as it is well understood that rearrangements of parts that lead to minimal or predictable changes in operation do not make a patentable improvement over the prior art.  See MPEP 2144.04.  Those of ordinary skill would have certainly recognized that if fluid would need to be collected from the bottom, top or middle, the outlet should be correspondingly positioned at the bottom, top or middle.
[AltContent: arrow][AltContent: textbox (Cell culture liquid outlet located in the lower half (i.e. “bottom”) of the reactor)][AltContent: oval]
    PNG
    media_image1.png
    1188
    1664
    media_image1.png
    Greyscale

In the alternative, it would have been obvious to remove cell culture fluid from the bottom of the reactor using a culture outlet located at the bottom.  A mere rearrangement of parts (here, moving the location of the outlet) that produce a negligible prima facie obvious.  See MPEP 2144.04.  As previously stated, the Hiller outlet port is already located in the bottom half of the reactor, and moving it to the very bottom of the reactor would not change its function or operation in the slightest.
	With respect to the limitation “mammalian cells”, the Hiller reference is expressly directed to the treatment of mammalian cells in the reactor and the separators.  This is discussed in at least paragraphs [0010], [0043] and [0048]-[0054] (“the cell culture is an animal cell culture, e.g., a mammalian cell culture, e.g., a CHO cell culture”).  Furthermore, the Lipkens reference is cited as additional evidence that the prior art acoustophoretic separation techniques (as disclosed by Dionne and Stuckart) are useful for the separating and isolating mammalian cells.  Lipkens discloses a similar acoustic standing wave cell separator (Figure 3:30) configured to separate cells out of a culture fluid.  At least paragraph [0091] describes how an array of ultrasound sources (Figure 3:40) create an acoustic radiation force configured to precipitate cells suspended in a liquid.  Paragraph [0079] expressly states that the ultrasonic wave separation is especially useful when operating a mammalian cell culture reactor, such as that of Hiller (“The use of mammalian cell culture include Chinese hamster ovary (CHO), NS0 hybridoma cells, baby hamster kidney (BHK) cells, and human cells has proven to be a very efficacious way of producing/expressing the recombinant proteins and monoclonal antibodies required of today's pharmaceuticals. The filtration of the mammalian cells and the mammalian cell debris through acoustophoresis aids in greatly increasing the yield of the fed batch bioreactor”).



	With respect to claims 3-5, Hiller, Dionne/Stuckart, Russo and Lipkens disclose the combination as described above.  As previously noted above, the Hiller filter device can be a hollow fiber filter cartridge, which is a type of depth filter.  Hiller teaches in paragraph [0055] that the filter may have microfiltration pore sizes ranging from 0.1-10 microns, or ultrafiltration pore sizes with a cutoff between 1-750 kD.

	With respect to claim 7, Hiller, Dionne/Stuckart, Russo and Lipkens disclose the combination as described above.  Stuckart shows in at least Figs. 2a and 2b that the acoustic standing wave cell separator includes at least two serially coupled separator chambers, wherein each chamber includes a sedimentation collecting funnel 9.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiller (US 20090042253) in view of Dionne (US 20120328477) and/or Stuckart (US 5164094), Russo (US 5503750) and Lipkens (US 20150176001) as applied to claim 1, and further in view of Galliher (US 20090035856).
Hiller, Dionne/Stuckart, Russo and Lipkens disclose the combination as described above, however do not expressly teach that the bioreactor includes a flexible bag.
	Galliher discloses a bioreactor system for growing and harvesting cells that produce one or more products.  The bioreactor system includes a flexible bag (Figure 3:118) configured to hold cell culture fluid.  This is described in at least paragraphs [0075]-[0077].
	Before the effective filing date of the claimed invention, it would have been obvious to configure the Hiller bioreactor as a flexible bag.  Galliher teaches that cells are often cultured in flexible bags because they are easily fabricated and sterilized.  Galliher further indicates that flexible bags are inexpensive and may simply be discarded after use.  Furthermore, flexible plastic materials are well known to be biocompatible and may be machined to include stabile port openings.  

Claims 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (US 20090042253) in view of Dionne (US 20120328477) and/or Stuckart (US 5164094), Russo (US 5503750) and Lipkens (US 20150176001), and further in view of Schultz (US 20130316412).
	With respect to claims 9 and 15, Hiller discloses an apparatus for cell cultivation comprising a bioreactor in communication with a crossflow filter device, wherein an outlet of the bioreactor is connected to the filter device.  This is shown in Fig. 1 and described in at least paragraphs [0055]-[0063].  Paragraph [0055] states that the filter device can include a variety of different filters, including tangential filters and hollow 
	Dionne discloses an acoustic standing wave cell separator (see Fig. 7A) configured to separate cells out of a culture fluid.  At least paragraphs [0041]-[0049] describe how ultrasound sources (Figure 4:415) create an acoustic radiation force configured to isolate cells of a certain type, such as algae.  From Fig. 7A, is apparent that the acoustic standing wave cell separator includes a first end 425 having a media outlet and an opposite second end having a cell concentrate outlet.  Furthermore, Dionne shows in Fig. 4 how at least two cell separators may be directly connected in series (i.e. the outlet of the acoustic standing wave cell separator 405 is directly connected to a sedimentation tank 430).  
	Stuckart discloses an acoustic standing wave cell separator (Figure 1:1) configured to separate cells out of a culture fluid.  At least column 7, line 11 to column 8, line 43 describes how at least one ultrasound source (Figure 2a:4) creates an acoustic radiation force configured to precipitate cells suspended in a liquid.
	Before the effective filing date of the claimed invention, it would have been obvious to include an acoustic standing wave cell separator in the Hiller system downstream from the bioreactor and upstream from the filter device.  Dionne and Stuckart each show how acoustic standing wave cell separators may be used to effectively remove cells from a liquid, which is exactly what Hiller is interested in doing.  One of ordinary skill would have understood that the provision of an acoustic standing wave cell separator (in addition to the filter) would allow for a more complete isolation 

Hiller and Dionne/Stuckart still differ from Applicant’s claimed invention because although each reference teaches a recycle line to return cell retentate to a bioreactor, the cited art does not expressly teach that cell concentrates from each cell separator (filter device, acoustic standing wave cell separator) are return together to the bioreactor.
	Russo discloses a system for recovering components in a bioreactor product stream.  Russo teaches that a plurality of filters (Figure 2B:1NF, 2NF) are provided in series.  A permeate stream from the first filter is directed to an inlet of the second filter via line 1NFP.  The retentate stream 1NFR from the first filter and the retentate stream 2NFR from the second filter are returned together back to the fermenter via a common recycle line.  This show in Fig. 2B.  Furthermore, Fig. 1 shows another example of a plurality of filters 21 that share a common return line 21R.
	Before the effective filing date of the claimed invention, it would have been obvious to recirculate the cell retentate streams of both the filter device and the acoustic standing wave cell separator together when using the system of Hiller (as modified by Dionne/Stuckart).  As evidenced by Russo, it is known in the art to combine retentate streams from a plurality of downstream separators so that they are returned together back to a fermenter.  One of ordinary skill would have found this desirable because it 
	The combination of Hiller with Dionne and/or Stuckart and Russo still differs from Applicant’s claimed invention because the cited references do not expressly teach a separation column.
	Schultz discloses a bioreactor (Figure 2:1) in communication with a separation column (Figure 2:6) configured to capture and remove products from a bioreactor outlet stream.  This is described in at least paragraphs [0131]-[0137].  Biomass is first removed by a biomass removing means, such as a filter (Figure 2:4), and then the product stream is directed to the separation column 6.
	Before the effective filing date of the invention, it would have been obvious to include a separation column in the modified Hiller system, wherein the separation column is located downstream from the acoustic standing wave cell separator.  As evidenced by Schultz, it would have been desirable to capture valuable cell culture products (e.g. proteins) following the removal of biomass via the acoustic standing wave cell separator.  Schultz teaches that one known and effective way to do this is to direct the cell-free medium through a separation column, such as a simulated moving bed module.

With respect to the limitation “mammalian cells”, the Hiller reference is expressly directed to the treatment of mammalian cells in the reactor and the separators.  This is discussed in at least paragraphs [0010], [0043] and [0048]-[0054] (“the cell culture is an animal cell culture, e.g., a mammalian cell culture, e.g., a CHO cell culture”).  

	With respect to claim 16, Hiller, Dionne/Stuckart, Russo, Lipkens and Schultz disclose the combination as described above.  One of ordinary skill would have recognized that a filter need not be placed between the media outlet of the bioreactor and the separation column when an acoustic standing wave cell separator is located in that position because the acoustic standing wave cell separator performs essentially the same job as the filter.



	With respect to claims 18 and 19, Hiller, Dionne/Stuckart, Russo, Lipkens and Schultz disclose the combination as described above.  The Schultz columns include expanded bed adsorption columns and packed bed columns that include separation matrix particles (i.e. simulated moving bed modules).  

	With respect to claim 20, Hiller, Dionne/Stuckart, Russo, Lipkens and Schultz disclose the combination as described above.  Schultz additionally teaches that a guard column may be positioned directly upstream from the separation column in at least paragraphs [0169] and [0170].

Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.  
Applicant argues that the proposed modification to Hiller (i.e. providing a standing acoustic wave cell separator) would impermissibly change the principle of operation of Hiller because Hiller is directed to mammalian cell culture.  However, there is no conflict with using acoustic waves to isolate mammalian cells from a culture medium.  Although Dionne and Stuckart discuss microorganisms and algae, the Lipkens reference makes it clear that acoustic standing wave cell separators are also useful when treating a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799